Morton, J.
The defendant finds fault with the charge. But he took no exception to it when it was delivered; and, so far as appears, did not then call the attention of the judge in any way to those things which he now objects to. Manifestly he could *403not except to the charge for the first time at the filing of and hearing on the motion for a new trial. Capper v. Capper, 172 Mass. 262. The judge could no doubt have set aside the verdict if satisfied that an error had been committed by the jury in consequence of misdirection. But as appears from the bill of exceptions the judge was not so satisfied, and the motion for a new trial was overruled. The exceptions were allowed, “ if any exception on any question or matter of law was properly taken and saved.” No exception having been so taken, it follows that the bill must be dismissed.

So ordered.